DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 8/18/2022.
Claims 1, 4 and 15 are amended.
4.	Claims 1-20 are remaining in the application.
5.	The amended Specification is accepted.
Terminal Disclaimer
6.	The terminal disclaimer (TD) filed on 5/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10933965 and 10486786 has been reviewed and is accepted.  The TD was approved on 8/18/2022 and has been recorded.
Allowable Subject Matter
7.	Applicant’s amendment and TD overcome all previous objections rejections as presented in the Non Final Rejection mailed on 7/12/2022.
8.	In view of the foregoing, the remaining claims 1-20 are allowed.
Reasons for Allowance
9.	The prior art does not disclose, teach or suggest:
The claimed jet pump for a watercraft, the jet pump comprising: a propulsion system including a water intake configured to take in water from a body of water, the water intake including an intake grate and a base; and an exhaust system including an exhaust flow path configured to direct exhaust from an engine to an exterior of the watercraft, an intake mount coupled to an exterior surface of a hull of the watercraft; two gasket members configured to be positioned between the intake base of the water intake and the intake mount of the watercraft, wherein the base of the water intake is configured to be coupled to the intake mount.

Nor:
The claimed jet pump for a watercraft, the jet pump comprising: a propulsion system including a water intake configured to take in water from a body of water, the water intake including an intake grate and a base; and an exhaust system including an exhaust flow path configured to direct exhaust from an engine to an exterior of the watercraft, wherein the base of the water intake is configured to be coupled to an exterior surface of a hull of the watercraft, and wherein the propulsion system includes a reversing bucket and an electro- mechanical actuator operatively coupled to the reversing bucket for moving the reversing bucket between at least an up position and a down position, wherein the electro-mechanical actuator is configured to be positioned external to the hull of the watercraft.
Nor:
The claimed jet pump for a watercraft, the jet pump comprising: a propulsion system including a water intake configured to take in water from a body of water, the water intake including an intake grate and a base having a lip extending at least partially about the periphery thereof; and an exhaust system including an exhaust flow path configured to direct exhaust from an engine to an exterior of the watercraft, a generally U-shaped intake mount coupled to an exterior surface of a hull of the watercraft having first and second ends defining a space for receiving the base of the water intake, the generally U-shaped intake mount having a channel having a generally C-shaped cross section along an inner periphery of the generally U-shaped intake mount for mating with the lip of the base of the water intake; two gasket members configured to be positioned between the lip of the base of the water intake and the generally U-shaped intake mount, wherein the generally U-shaped intake mount is configured to be coupled to an exterior surface of the hull of the watercraft.
As specifically claimed by applicant.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
8/21/2022